Citation Nr: 0730858	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-22 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 through 
February 1977, and from August 1979 to March 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's currently diagnosed systemic lupus erythematosis 
manifested during the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for systemic lupus 
erythematosis are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), (d), 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for systemic lupus 
erythematosis.  For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In this case, the veteran clearly meets the first element for 
service connection, medical evidence of a current disability.  
The record shows that he was first diagnosed with lupus in 
November 1997.  See records of Rheumatology Associates of 
North Alabama.  The treatment is continuous since that time.  
Most recently, the March 2007 VA examination report shows a 
current diagnosis of systemic lupus erythematosus.  Thus, it 
is clearly established that the veteran has a currently 
diagnosed disability.

First, the Board will address the question of whether the 
current lupus diagnosis can be causally connected to a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The veteran claims 
that his lupus symptoms initially manifested during hospital 
treatment in service in 1976.  See November 2002 claim.  The 
veteran's service medical records were reviewed in their 
entirety.  The veteran was treated in November 1976 for pain, 
edema, and redness in the inner aspect of the right ankle and 
ultimately diagnosed with cellulitis in the right foot.  In 
December 1976, he had an upper respiratory infection.  
Several months later he had an exit exam for his first period 
of service, which showed no signs of irregularity.  

Following service, the first evidence of lupus appears in 
November 1997.  See records of Rheumatology Associates of 
North Alabama.  As stated above, the veteran was diagnosed at 
that time.  The question becomes whether the diagnosis can be 
associated with any of the symptoms in service, such that 
lupus, while not diagnosed, may have initially manifested in 
service.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While the record contains much evidence showing the veteran's 
current treatment, it is limited as to a discussion of a 
medical nexus between the current diagnosis and any symptom 
in service.  The veteran submitted a November 2005 statement 
from his private physician.  The doctor confirmed the 
diagnosis of systemic lupus erythematosus and stated that he 
had reviewed the veteran's service medical records in an 
effort to determine whether there is evidence of lupus 
present at the time of the veteran's military service.  The 
doctor specifically stated that "[d]espite the number of 
pages, there really is a paucity of objective data contained 
here. The only significant laboratory value is a negative RPR 
from 02/10/77.  There is a paucity of descriptive text from 
physicians.  I do not find any detailed joint examinations 
nor detailed descriptions of any skin lesions or any 
urinalysis."  While this opinion does not specifically rule 
out a connection, it is neither supportive of the veteran's 
claim that his lupus is connected to service.  It essentially 
states that there is no evidence to support a conclusion that 
there is a medical nexus to be made.

In March 2007, the veteran was afforded a VA examination on 
this issue.  The VA examiner reviewed the claims folder and 
following physical examination and diagnosis, rendered a very 
unclear opinion.  The examiner stated that "it is likely the 
etiology of his lupus is through this connected because 
usually the etiology of lupus is of autoimmune origin."  
Presumably due to the unclear nature of the March 2007 
opinion, the RO obtained a VA medical opinion addendum in 
June 2007.  At that time the same examiner rendered a much 
more clear opinion.  After again summarizing the history of 
the veteran's lupus, he stated that "the veteran's lupus is 
less likely as not caused by, the result of or incurred 
during his military service.  Rationale: He was diagnosed 
with lupus in 1997, which was 16 years after his discharge 
from the military.  There is no evidence that he had lupus or 
symptoms of lupus during his military service in his C-
File."

The record is otherwise devoid of evidence for or against the 
notion that the veteran's lupus is connected to his active 
service.  The only evidence is the private opinion that is 
entirely neutral, and the VA opinion that is clearly not 
medical evidence of a nexus.  The Board recognizes that when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, 
in this case, the preponderance of the evidence is against 
the veteran's claim because there is no competent medical 
evidence to show that the veteran's current disability 
manifested in service.  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and systemic lupus erythematosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There is no indication that systemic lupus erythematosis was 
present in service or to a compensable degree within one year 
of separation from service.  As a consequence, there is no 
objective indication that service connection on either a 
direct or presumptive basis has been established.  While the 
veteran has expressed his belief that systemic lupus 
erythematosis is related to service, he is not competent as a 
layperson, to render an opinion as to medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The veteran's 
claim is be denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for systemic lupus erythematosis.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated June 2002, 
February 2003, October 2003, February 2006, April 2006, and 
February 2007.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
He was also asked to send VA any current medical evidence in 
his possession, and notified that it was his responsibility 
to ensure that VA received all relevant evidence in support 
of his claim.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2007).  The veteran was also 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's duty to 
notify was met in this case.  Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran requested, but then cancelled two Board 
hearings, so no current hearing transcript is of record.  He 
was afforded a VA examination and medical opinion and the 
reports are of record.  The veteran has been afforded several 
opportunities, but has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  The matter has been twice remanded for additional 
development.  Another remand for further development of this 
claim would serve no useful purpose.  VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.  


ORDER

Entitlement to service connection for systemic lupus 
erythematosis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


